As filed with the Securities and Exchange Commission on September 28 , 2010 Registration No. 333-166949 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMENDMENT NO. 4 FuLuCai Productions Ltd. (Exact name of registrant as specified in its charter) Nevada 68-0680436 (State or other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S.Employer Identification No.) 3632 - 13 Street SW, Calgary, AB, CanadaT2T 3R1(403) 689-3901 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Paracorp Incorporated 318 N. Carson St., #208, Carson City, NV 89701 (888) 972-7273 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies of Communications to: Peter J. Gennuso, Esq. Gersten Savage LLP 600 Lexington Avenue, 9th Floor, New York, NY 10022 Facsimile: (212) 980-5192 Approximate date of commencement of proposed sale to the public -As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Common Stock, par value $0.0001 There is no current market for the securities and the price at which the Shares are being offered has been arbitrarily determined by the Company and used for the purpose of computing the amount of the registration fee in accordance with Rule 457 under the Securities Act of 1933, as amended. This Registration Statement shall also cover any additional shares of our common stock which may become issuable by reason of any stock dividend, stock split, recapitalization or other similar adjustments. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the U.S. Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. 2 The information contained in this prospectus is not complete and may be changed.A registration statement relating to these securities has been filed with the Securities and Exchange Commission and these securities may not be sold until that registration statement becomes effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Subject to Completion, Dated: September 28 , 2010 FuLuCai Productions Ltd. 10,000,000 Shares of Common Stock at $0.01 per share This Prospectus relates to the offer and sale of up to 10,000,000 shares of common stock, $0.0001 par value (“Common Shares”) by FuLuCai Productions Ltd., a Nevada company (“FuLuCai”, “we”, “us”, “our”, “Company” or similar terms). There are no securities being sold by existing security holders. This is our initial public offering. Our securities are not listed on any national securities exchange or the Nasdaq Stock market. There is a minimum offering of FuLuCai shares. The offering price is $0.01 per share. This offering of shares by the Company will terminate 180 days from the effective date of this prospectus, although we may close the offering on any date prior if the offering is fully subscribed.There will be no extension of the offering period and this offering, if not fully subscribed, will end on the 180th day from the effective date of this prospectus.In the event that FuLuCai shares are not sold within 180 days from the effective date of this prospectus, on the 181st day from the effective date all money received by us will be returned to each subscriber without interest or deduction of any kind.If FuLuCai shares are sold within 180 days from the effective date of this prospectus, all money received will be available to us and there will be no refund. The funds will be maintained in a separate escrow account at International Securities Group Inc. until we receive $100,000 at which time we will remove those funds and use the same as set forth in the Use of Proceeds section of this Prospectus. In order for this offering to be completed all of the 10,000,000 shares offering under this Prospectus must be purchased. Ourofficers and directors will market our common stock and offer and sell the securities on our behalf. This is a best efforts direct participation offering that will not utilize broker-dealers. No officer or director will receive any compensation for his role in selling shares in the offering. The Company is considered to be in unsound financial condition. Persons should not invest unless they can afford to lose their entire investment.Before purchasing any of the Common Shares covered by this Prospectus, carefully read and consider the risk factors included in the section entitled “RISK FACTORS” beginning on page 9. These securities involve a high degree of risk. There is currently no public trading market for the securities. Neither the United States Securities and Exchange Commission (“SEC”), nor any state securities commission, has approved or disapproved of these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is, 2010 3 Dealer Prospectus Delivery Obligation Securities offered through this prospectus will not be sold through dealers, but will be sold on a direct participation basis only. 4 TABLE OF CONTENTS Prospectus Summary 6 Risk Factors 9 Forward-Looking Statements 17 Use of Proceeds 17 Determination of Offering Price 18 Dilution 18 Selling Security Holders 19 Plan of Distribution 19 Description of Securities to be Registered 20 Interests of Named Experts and Counsel 21 Information with Respect to the Registrant 21 Material Changes 36 Incorporation of Certain Information by Reference 36 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 37 Other Expenses of Issuance and Distribution 38 Indemnification of Directors and Officers 38 Recent Sales of Unregistered Securities 38 Exhibits and Financial Statement Schedules 39 Undertakings 40 Signatures 42 5 PROSPECTUS SUMMARY The following summary is supported by reference to the more detailed information and the financial statements, including the notes thereto, appearing elsewhere in this Prospectus. Each prospective investor is urged to read this Prospectus in its entirety. The purchase of the securities offered through this Prospectus involves a high degree of risk. See section entitled "Risk Factors" on pages 9 to 15. As used in this Prospectus, unless the context otherwise requires, "we", "us", "our" “the Company” or "FuLuCai" refers to FuLuCai Productions Ltd., a Nevada corporation, "SEC" refers to the United States Securities Exchange Commission,"Securities Act" refers to the Securities Act of 1933, as amended, and "Exchange Act" refers to the Securities Exchange Act of 1934, as amended. FuLuCai was incorporated in the State of Nevada on March 26, 2010.Our year end is April 30. We are a development stage enterprise. Our principal office is located at 3632-13 St, SW, Calgary, Alberta, Canada, T2T 3R1.Our telephone number is (403) 689-3901 and our e-mail contact is jimd@fulucai.tv. Our website can be viewed at www.fulucai.tv.The information on our website is not a part of this Prospectus. Our plan of operation is to develop reality-based show concepts for sale to television and Internet production interests.This planned development is expected to include the production of “trailers”. Trailers are short videos that demonstrate the concept to potential buyers. To date, our business activities have been limited to organizational matters, the preparation and filing of the registration statement of which this Prospectus is a part and the acquisition of intellectual property rights for one project described herein, “The Real Deal”.We have also commenced the development of our introductory video to be featured on our website when completed.All rights to The Real Deal were acquired from our President, James Durward in return for a 5% gross overriding royalty on all revenues generated by all of the Company’s present and future properties.We have also agreed to pay, to Mr. Gordon Rix who is an officer and director of the Company, a royalty of 1% on all broadcast licensing revenues related to The Real Deal until such time as the Company sells or otherwise disposes of The Real Deal rights. There are no plans to sell or otherwise dispose of these rights at this time.In return for development advice regarding The Real Deal, we have also agreed to pay, to Douglas MacLeod, an unaffiliated consultant, a royalty of .5% on all broadcast licensing revenues related to The Real Deal until such time as the Company sells or otherwise disposes of The Real Deal rights.Mr. MacLeod has earned his royalty as he has already provided the development advice and he has no further obligation to provide further advice to the Company.However, Mr. MacLeod has orally agreed to provide continuing advice upon request but there is no requirement for him to do so. As we have not recorded a value for our intellectual property as an asset on our balance sheet, we have no significant assets. In order to continue as a going concern we must successfully accomplish the following tasks: · Obtain capital through the sale of our common stock through this Offering; · Generate a video trailer for our reality-show concept; · Enter into distribution agreements to successfully market and distribute our projects; and · Continue to generate or otherwise acquire media rights for other projects. There can be no guarantee or assurance that we will be able to successfully accomplish one or all of these tasks in the future. Investors should be aware that our Auditors have issued a going concern opinion. This means that our auditors believe there is substantial doubt that we can continue as an on-going business for the next 12 months. Our auditor's opinion is based on our suffering initial losses, having limited operations, and having limited working capital. Our only other source for cash at this time is investments or loans by others in our Company. We must raise cash to implement our projects and begin our operations. 6 To date we have been able to work within the funds that we have available which hascome from the sale of our common stock, totaling $24,000, of which $16,675 remains as at July 31, 2010.The minimum costs we expect to incur over the next 12 months relate to our rent, telephone, audit, administration and filing fees. We estimate these expenses to be approximately $20,000.This is an average of $1,666.67 per month. However, the Company does not expect all monthly expenditures to be the same as quarterly audit review costs are not expended on a monthly basis.If we are successful in selling all shares of this Offering we will have an additional $100,000, with which we expect to be able to cover the costs of our operations, including the production of our first trailer, for more than twelve months. If and when we are able to accomplish the above tasks, in order to achieve and maintain profitability in the future we must produce or acquire additional concepts and trailers that are sold to production companies.Investors must be aware that we do not have sufficient capital to independently finance our own productions. If we are unable to secure additional financing beyond the financing contemplated under this Offering, we may be unable to acquire any additional concepts or produce any additional associated trailers in which case, we would be forced to suspend operations.We have no plans, arrangements or contingencies in place in the event that we cease operations, in which case investors would likely lose their entire investment. We have no operating history on which to base an evaluation of our business and prospects.Prospective purchasers of our stock should be aware of the difficulties normally encountered by new concept development companies and the high rate of failure of such enterprises.We do not know how we will generate revenues from our proposed business and we may be unable to generate revenues at all.These risks include without limitation the high probability that we will be unable to sell a concept and its trailer on a commercially successful basis.If we are unable to profit from the generation of concepts and trailers our business will most likely fail and any investment made into our common stock would be lost. We currently have one unpaid employee. We do not intend to hire any additional employees within the next six months. However, if we are successful in raising capital through this Offering, we intend to engage certain independent contractors to assist us in the implementation of our business plan. All of the operations are currently being undertaken by our current President who works on a fulltime basis for the Company, takes no salary, and currently provides his services without a management contract. Potential investors should be aware that James Durward, an officer and director of the Company presently owns 80,000,000 shares, which would represent 88.8% of the issued and outstanding common shares of the Company if the Offering closes and all FuLuCai offered shares are sold.All of these shares are restricted shares subject to Rule 144 resale restrictions. All 80,000,000 shares were purchased at a price of $0.0003 per share representing a total cost of $24,000. Since our inception on March 26, 2010 to July 31, 2010, we have not generated any revenues and have a net loss of ($12,219). In the event we raise the minimum of $100,000 sought in this Offering, and including our current cash on hand of $16,675, we expect to be able to continue our business operations for at least the next 12 months. We anticipate generating revenues within the first twelve months, assuming that we can raise the $100,000 required to be raised under this Offering. In the event we do not raise the $100,000, we will not be able to continue the pursuit of our business plan. In light of this, our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors' report to the financial statements included in the registration statement, of which this Prospectus is a part. As of the date of this prospectus, FuLuCai has 80,000,000 shares of $0.0001 par value common stock issued and outstanding which is owned by one shareholder, who is an officer and director of the Company. If we are successful in raising the funds under this offering and all FuLuCai shares of common stock being offered under this Offering are subscribed to there will be 90,000,000 shares of common stock issued and outstanding. The Offering FuLuCai is offering, on a self-underwritten basis, a total of 10,000,000 shares of the common stock of the Company at a price of $0.01 per share. Thisis a fixed price offering. There is no minimum purchase requirement for individual investors under this Offering. In order to close the Offering all of the shares of FuLuCai common stock must be sold. This Offering of shares by the Company will terminate 180 days from the effective date of this Prospectus, although 7 we may close the Offering on any date prior if the Offering is fully subscribed. In the event that all 10,000,000 shares of FuLuCai common stock are not sold within 180 days from the effective date of this prospectus, on the 181st day from the effective date all money received by us will be returned to each subscriber without interest or deduction of any kind.If all of the shares of common stock of the Company offered under this Offering are sold within 180 days from the effective date of this Prospectus, all money received will be available to us and there will be no return of any funds.The funds will be maintained in a separate escrow account at International Securities Group Inc. until we receive $100,000 at which time we will remove those funds and use the same as set forth in the Use of Proceeds section of this Prospectus.At any time prior to the closing of the Offering, subscribers may revoke their subscription by written notice to the Company. The offering price of the common stock has been arbitrarily determined and bears no relationship to any objective criterion of value. The price does not bear any relationship to our assets, book value, historical earnings or net worth. The Company intends to appoint Holladay Stock Transfer of 2th Place, Suite C, Scottsdale, Arizona, 85251 as their transfer agent as soon as the funds have been raised under this Prospectus. Their telephone number is (480) 481-3940. The purchase of the common stock in this offering involves a high degree of risk. The common stock offered in this Prospectus is for investment purposes only and currently no market for our common stock exists. Please refer to "Risk Factors" on page 9 and "Dilution" on page 18 before making an investment in our stock. Summary of Selected Financial Information The following table sets forth summary financial data derived from FuLuCai’s audited financial statements dated April 30, 2010 , the Company’s unaudited statements from inception (March 26, 2010)to July 31, 2010, and the Company’s unaudited three month period ended July 31, 2010. The data should be read in conjunction with the financial statements and the related notes thereto, as well as the "Management's Discussion and Plan of Operations" included elsewhere in this prospectus. Financial Data Summary StatementsofOperationsData Three Months Ended July 31, 2010 March 26, 2010 (Inception) To July 31, 2010 March 26, 2010 (Inception) To April30, 2010 Total Revenues $ 0 $
